                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN


NATHAN JACOBS,

                    Petitioner,
                                                      Case No: 19-13807
vs.

AVERY BROWN,

                Respondent.
__________________________________/


           ORDER GRANTING APPLICATION TO PROCEED ON APPEAL
               WITHOUT PREPAYMENT OF FEES AND COSTS

      The Petitioner has filed an "Application to Proceed on Appeal without

Prepayment of Fees and Costs” on February 28, 2020 in the above matter. The Court

has considered the application and is persuaded that it should be granted, therefore,

      IT IS ORDERED that the Petitioner Nathan Jacobs’s Application [Dkt #8] to

Proceed on Appeal without Prepayment of Fees and Costs is GRANTED.



                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE

Dated: April 3, 2020


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 3, 2020, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522
